Citation Nr: 1719961	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-45 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to service connection for a respiratory disorder, claimed as chronic chest congestion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

While the Veteran was scheduled for a requested Board hearing in March 2017, he withdrew that request in February 2017.

The Board notes that one of the issues on appeal was certified as entitlement to service connection for chronic chest congestion, based on the Veteran's initial characterization of the claim.  However, a review of the record indicates that the Veteran's disability is more appropriately characterized as one for a respiratory based on the Veteran's complaints of shortness of breath, dyspnea, and a cough.  Accordingly, the Board has recharacterized the issue as one of entitlement to service connection for a respiratory disorder, as reflected on the title page.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia after August 1990.

2.  An undiagnosed illness manifested by shortness of breath, dyspnea, and a chronic cough, is etiologically related to the Veteran's service. 

3.  The Veteran's fatigue has been attributed to known clinical diagnoses, activities, or behaviors, and not to undiagnosed illness or other medically unexplained multi-symptom illness.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for an undiagnosed illness manifested by respiratory signs or symptoms such as dyspnea and a chronic cough, are met.  38 U.S.C.S. §§ 1110, 1113, 1117, 1131, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303, 3.317 (2016).

 2.  The criteria for service connection for chronic fatigue, as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. §  3.317(a)(1).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Manifestations of undiagnosed illness for these purposes may include signs and symptoms of the upper or lower respiratory system and fatigue.  38 C.F.R. § 3.317(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As a preliminary matter, the Board finds that the Veteran is a Persian Gulf veteran within the meaning of the applicable statue and regulation.  To qualify for compensation based on an undiagnosed illness under 38 C.F.R. §  3.317, a "Persian Gulf Veteran" is defined as "a veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  38 C.F.R. §  3.317(e).  While the Veteran's DD 214 appears to be inaccurate, as it does not show any foreign service during the Veteran's periods of active duty from 1988 to 1999, his personnel records show that he was assigned to Naval Mobile Construction Battalion Forty during the period it was mobilized to Saudi Arabia in August 1990 in support of Operations Desert Shield and Desert Storm.  Indeed, the Veteran's personnel records show receipt of the Kuwaiti Liberation Medal and the Southwest Asia Service Medal with two Bronze Stars.  Moreover, the Veteran's service treatment records reference the Veteran's deployment and Gulf War service, and show that a February 1991 sick call treatment note was generated at a clinic in Tanajib, Saudi Arabia.  It is therefore noted that the Veteran does qualify as a "Persian Gulf Veteran."

Turning first to the Veteran's respiratory claim, his service treatment records show respiratory complaints following his Gulf War service, including reports of shortness of breath, dyspnea, and/or a chronic cough, in January 1995, March 1998, April 1998, and during a February 1999 separation examination.  Notably, various workups including pulmonary function testing and the Methacholine Challenge in April 1998 were negative, and clinical evaluation of the lungs was normal at separation in February 1999.

Post service treatment records show continued complaints of respiratory problems, including recurrent cough, dyspnea and shortness of breath.  Notably, those chronic complaints have not been attributed to a known clinical diagnosis.  

In January 2010, the Veteran was afforded a VA Gulf War examination that included respiratory evaluation.  Of note, after a review of the record and examination of the Veteran, the examiner identified the Veteran's complaint of dyspnea as a possible manifestation of an undiagnosed illness, as ancillary testing results regarding that symptom were unremarkable and the symptom remained unexplained.  Therefore, the examiner concluded that the complaint of dyspnea is at least as likely as not caused by or a result of a specific exposure event experienced by the Veteran during his service in Southwest Asia.

The Board is cognizant of a negative November 2015 VA opinion concerning the Veteran's respiratory claim.  That opinion, however, centered around a single episode of bronchitis in the record in June 2011, noting it to have occurred after active duty, to be self-limited, to have resulted from a bacterial agent, and to have resolved after antibiotic treatment.  It did not address the chronic complaints of shortness of breath, dyspnea, and a cough.  Also noteworthy is the fact that, unlike times when his chronic respiratory complaints were reported, in June 2011, the Veteran's respiratory complaints were accompanied by a fever, chills, and sweats.  In any event, there was no discussion in the November 2015 opinion of the Veteran's competent and credible reports of chronic respiratory problems including shortness of breath, dyspnea, and a cough, which are shown by the record to have begun in service.  Thus, the November 2015 VA opinion is not probative as to etiology of the Veteran's chronic respiratory complaints.

The competent and credible evidence of record establishes that the Veteran's current respiratory complaints of shortness of breath, dyspnea, and a chronic cough are indicators of an undiagnosed illness manifested by respiratory symptoms presumed to have been incurred as a result of his Persian Gulf War service.  Moreover, there is a medical opinion directly attributing the Veteran's dyspnea to his exposures in the Persian Gulf.  Thus, service connection is warranted.  38 C.F.R. §§ 3.303, 3.304, 3.317.

Turning to the Veteran's claim of entitlement to service connection for chronic fatigue, after a review of the record, the Board finds that service connection is not warranted.

The Veteran asserts that he has had fatigue since his service in the Gulf War, and that his fatigue is attributable to chronic fatigue syndrome.  

The Board notes that a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2016).

In this case, the Veteran's service treatment records do show complaints of fatigue in January and February 1995, as well as during a February 1999 separation examination when the Veteran reported easy fatigability and not having as much energy as he used to.  They further show an assessment of "chronic fatigue" in January 1995.

Nevertheless, VA examiners in July 2010 and November 2015 have declined to diagnose chronic fatigue syndrome and, instead, attribute the Veteran's fatigue to his already service-connected psychiatric disorder.   The July 2010 VA examiner opined that the Veteran's complaints of fatigue are most likely due to psychological factors, including nightmares, and exacerbated by his significant alcohol consumption.  The examiner noted that alcohol is known to affect sleep quality and causes arousal and awakening during the night.  The examiner opined that the Veteran's fatigue is not caused by or a result of specific exposures during his service in Southwest Asia.  

Similarly, the November 2015 VA examiner opined there were no conditions for which no etiology was established, and no additional signs and/or symptoms that may represent undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  She found that the Veteran's fatigue is not caused by or related to his exposures in Southwest Asia, and instead, is more likely attributable to his underlying poor sleep due to his PTSD with depression and nightmares.  The examiner observed that the Veteran's complaints of fatigue in the service treatment records occurred around the same time as his psychiatric complaints related to PTSD and depression.  Indeed, it was also noted that the Veteran was told by his primary care provider that his fatigue is due to poor sleep due to nightmares from PTSD and depression.  

The VA opinions are consistent with the evidence in and post service showing chronic complaints of insomnia and sleep problems, including due to nightmares and depression.  In this regard, during such times that fatigue was reported in service, such as in January and February 1995 and February 1999, the Veteran contemporaneously reported nightmares, insomnia, difficulty falling asleep, or frequent trouble sleeping.  He was reported in May 1998 that he had been diagnosed with a sleep disorder, and the Board also observes that in February 1999, the Veteran's low energy level was also noted as possibly attributable to weight gain.  In January 2005 and September 2008, he continued to report poor sleep and depression, and great difficulty sleeping, respectively.

Even lay statements submitted in support of the Veteran suggest that the Veteran's fatigue is the result of his sleep problems.  For instance, an October 2007 written statement from the Veteran's brother-in-law and friend, who identifies himself as a licensed professional in diagnosed psychosocial and educational disorders, attests to his personal knowledge of the Veteran's "chronic insomnia and [] nightmares..." and " [t]he resulting fatigue."  The Veteran himself expressed a belief in September 2008 that his difficulty sleeping at night was exacerbating all of his problems.

The Board acknowledges that there is a diagnosis of chronic fatigue syndrome made by a private physician around November 2010.  However, that diagnosis is not supported by rationale or any discussion of the criteria necessary for a diagnosis, nor does it appear to be based on any review of the medical record but rather the Veteran's own reported history.  However, there is evidence that calls into question the reliability of the Veteran's reporting, as in May 2009, the Veteran reported past medical history to include fibromyalgia though there does not appear to by any such diagnosis of record.  Similarly, during the November 2010 private treatment in which chronic fatigue syndrome was diagnosed, the Veteran denied insomnia and depression on review of systems, despite those being reported chronically elsewhere throughout the record.  In any event, the private physician also assessed malaise and fatigue not elsewhere classified in November 2010, but offered no discussion of the differential diagnoses, and there is no discussion of the Veteran's psychiatric disorders.  Thus, the private diagnoses rendered based on the Veteran's self-reported history and without any rationale or discussion of the underlying criteria are not probative.  Importantly, even if the diagnosis of a fatigue disorder was conceded, the private physician did not attribute any such disorder to the Veteran's service, to include exposures therein.  

To the extent that chronic fatigue syndrome also appears as a diagnosis on reports of employment-related examinations in September 2011, as well as a notation that the Veteran "[g]ets easily tire r/t to [sic] Persian Gulf War," the records reflect that those notations were simply recorded pursuant to the Veteran's self-report of being seen by doctors at VA for chronic fatigue syndrome due to his Persian Gulf service, which is not supported by the record, as discussed above.  Thus, those reports are not considered probative.

In any event, in November 2015, a VA examiner addressed the November 2010 private diagnosis, but noted that there was no other follow up visits related to chronic fatigue syndrome, no medication prescribed to treat the disorder, and that no similar or confirmed diagnosis was made at VA.  The examiner further noted that the Veteran is able to work full time, takes off once per month due to fatigue, is not on medication for fatigue, and does not have debilitating fatigue that reduced his daily activity to less than 50 percent of pre-illness level, restricts routine daily activities, or results in periods of incapacitation..  Thus, she concluded that the medical evidence did not support a diagnosis of chronic fatigue syndrome.

In sum, the most probative medical evidence of record supports that the Veteran's fatigue is attributed to diagnosed disabilities, i.e., mental health disabilities, and not to an undiagnosed illness or another medically unexplained multi-symptom illness.  As such, awarding service connection for complaints of related to fatigue, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  

Moreover, the most probative medical evidence supports that the Veteran does not meet the criteria for chronic fatigue syndrome, and there is no medical evidence or opinion establishing a nexus between any current disability manifested by fatigue and service.  The negative opinions of the July 2010 and November 2015 VA examiners are deemed highly probative, as they were cumulatively based on a physical examination, review of the Veteran's pertinent medical history, consideration of his lay assertions, and supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Thus, the cumulative VA opinions are considered more probative than the conclusions of the private physician of record.  See Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board notes that the Veteran has asserted fatigue is related to in-service exposures or chronic fatigue syndrome or is a manifestation of undiagnosed or medically unexplained chronic multisymptom illness.  However, the Veteran is not competent to state as much, or to otherwise opine as to the etiology of any disability to which such symptoms have been attributed, as such requires medical expertise. See Jandreau, supra.  As the statements are not competent, the Board finds they are not entitled to probative weight.

For all the foregoing reasons, the Veteran's claim of entitlement to service connection for fatigue, to include as a manifestation of an undiagnosed illness, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a respiratory condition manifested by shortness of breath, dyspnea, and a chronic cough, is granted.

Service connection for chronic fatigue, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied.



REMAND

The Board finds that further remand of the Veteran's left knee disability claim is necessary for further development.

Specifically, the Board finds that the Veteran should be afforded a new VA examination and opinion.  In this regard, the current opinion of record dated in July 2010 does not address complaints of knee pain made by the Veteran on a February 1999 Report of Medical Assessment at separation, suggesting that knee pain was chronic in service.  Furthermore, the Board notes that no apparent imaging of the left knee was performed at the time the Veteran was seen for a left knee MCL strain in February 1991.  AS such, the Board finds that an opinion should be rendered as to whether it is possible that any current left knee findings, including a medial meniscus tear, could have resulted from the pivoting of the left foot while carrying a heavy load in service in February 1991, which resulted in the diagnosis of an MCL strain. 

Additionally, outstanding records pertaining to the left knee should be obtained.  The Veteran has reported privately undergoing a scope procedure on his left knee, but those records do not appear in the claims file.  Thus, they should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, to specifically include any records relating to treatment of the left knee since service, to include any surgical procedures.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.

In addition, obtain any outstanding VA treatment records. If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

Please state for each diagnosed left knee disability whether it is at least as likely as not (50 percent probability or more) that the condition began in service or is otherwise related to service.  

In doing so, please specifically discuss the 2005 post-service evidence of left knee swelling, the Veteran's report of knee pain at separation in February 1999, as well as the February 1991 service treatment note showing that the Veteran injured his left knee after pivoting his left foot while carrying a heavy load.  The Board points out that no apparent imaging of the left knee was conducted at that time, and as such, the examiner should address whether any current left knee pathology found on imaging could have been caused by that left knee injury in service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


